 



Exhibit 10.1
USG CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
DATE OF GRANT: March 23, 2007
     WHEREAS,                      (the “Optionee”) is an employee of USG
Corporation (the “Company”) or a Subsidiary;
     WHEREAS, the Board of Directors of the Company (the “Board”) has granted to
the Optionee, effective as of March 23, 2007 (the “Date of Grant”), an Option
Right (the “Option”) pursuant to the Company’s Long-Term Incentive Plan, as
amended (the “Plan”) to purchase _______ Common Shares of the Company at a price
of $49.61 per share, which represents the Market Value per Share on the Date of
Grant (the “Option Price”), subject to the terms and conditions of the Plan and
the terms and conditions hereinafter set forth;
     WHEREAS, the execution of a Nonqualified Stock Option Agreement
substantially in the form hereof to evidence the Option has been authorized by a
resolution of the Board; and
     WHEREAS, the Option is intended as a nonqualified stock option and shall
not be treated as an “incentive stock option” within the meaning of that term
under Section 422 of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, the Company and the Optionee agree as follows:

1.   Right to Exercise.

  (a)   Subject to Sections 1(b) and (c), Section 3 and Section 5 below, the
Option will become exercisable to the extent of twenty-five percent (25%) of the
total number of Common Shares underlying the Option on each of the first four
anniversaries of the Date of Grant if the Optionee remains continuously employed
until such time. To the extent the Option is exercisable, it may be exercised in
whole or in part.     (b)   Notwithstanding Section 1(a) above, the Option shall
become immediately exercisable in full, if at any time prior to the termination
of the Option, a Change in Control shall occur.     (c)   Notwithstanding
Section 1(a) above, if the Optionee should die or become permanently and totally
disabled while in the employ of the Company or any Subsidiary, or the Optionee
should Retire (as hereinafter defined) (“Retirement”), this Option shall
immediately become exercisable in full and shall remain exercisable until
terminated in accordance with Section 3 below. The Grantee shall be considered
to have become permanently and totally disabled if the Grantee has suffered a
total disability within the meaning of the Company’s Long-

 



--------------------------------------------------------------------------------



 



      Term Disability Plan for Salaried Employees. “Retire” shall mean the
Optionee’s retirement under a retirement plan (including, without limitation,
any supplemental retirement plan) of the Company or any Subsidiary, or the
Optionee’s retirement from employment with the Company or any Subsidiary after
completing at least three years of continuous service with the Company or any
Subsidiary and attaining the age of 62.

2.   Payment. The Option Price shall be payable (a) in cash or by check
acceptable to the Company, (b) by actual or constructive transfer to the Company
of nonforfeitable, unrestricted Common Shares that have been owned by the
Optionee for more than six (6) months prior to the date of exercise, or (c) by a
combination of such methods of payment. The requirement of payment in cash shall
be deemed satisfied if the Optionee shall have made arrangements satisfactory to
the Company with a bank or a broker who is a member of the National Association
of Securities Dealers, Inc. to sell on the exercise date a sufficient number of
the shares being purchased so that the net proceeds of the sale transaction will
at least equal the Option Price plus payment of any applicable withholding taxes
and pursuant to which the bank or broker undertakes to deliver the full Option
Price plus payment of any applicable withholding taxes to the Company on a date
satisfactory to the Company, but not later than the date on which the sale
transaction will settle in the ordinary course of business.

3.   Termination. This Option shall terminate on the earliest of the following
dates:

  (a)   The date on which the Optionee ceases to be an employee of the Company
or any Subsidiary, if the Optionee’s employment with the Company or a Subsidiary
is terminated for Cause (“Cause” being defined as (i) failure by the Optionee to
substantially perform the Optionee’s duties, or (ii) misconduct by the Optionee
in violation of the Company’s or any Subsidiary’s established business rules and
procedures, or (iii) breach of any confidentiality, non-competition or
non-solicitation agreement entered into between the Optionee and the Company);  
  (b)   Six (6) months after the Optionee ceases to be an employee of the
Company or a Subsidiary, unless the Optionee ceases to be such employee by
reason of death, permanent and total disability, Retirement or termination for
Cause;     (c)   One (1) year after the death of the Optionee if the Optionee
dies while an employee of the Company or a Subsidiary (in which case the Option
becomes immediately exercisable in full pursuant to Section 1(c) herein);    
(d)   Three (3) years after the permanent and total disability of the Optionee
if the Optionee becomes permanently and totally disabled (as described in
Section 1(c) above) while an employee of the Company or a Subsidiary (in which
case the Option becomes immediately exercisable in full pursuant to Section 1(c)
herein);     (e)   Five (5) years after the date that the Optionee shall Retire;
and     (f)   Ten (10) years from the Date of Grant.

2



--------------------------------------------------------------------------------



 



4.   Option Nontransferable. This Option is not transferable by the Optionee
otherwise than by will or the laws of descent and distribution.

5.   Compliance with Law. This Option shall not be exercisable if such exercise
would involve a violation of any applicable federal, state or other securities
law.

6.   Adjustments. The Board (or a committee of the Board) shall make such
adjustments in the Option Price and in the number or kind of Common Shares or
other securities covered by this Option as the Board (or a committee of the
Board) in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of the rights of the
Optionee that otherwise would result from (a) any stock dividend, extraordinary
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (b) any Change in Control, merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization or
partial or complete liquidation, or other distribution of assets, issuance of
rights or warrants to purchase securities, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing. Moreover,
in the event of any such transaction or event, the Board (or a committee of the
Board), in its discretion, may provide in substitution for any or all of the
Option Rights provided for herein such alternative consideration as it may
determine to be equitable in the circumstances.

7.   Taxes and Withholding. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with exercise of this Option,
it shall be a condition to such exercise that the Optionee pay or make provision
satisfactory to the Company for payment of all such taxes. The Optionee may
elect that all or any part of such withholding requirement be satisfied by
retention by the Company of a portion of the shares purchased upon exercise of
this Option. If such election is made, the shares so retained shall be credited
against such withholding requirement at the Market Value per Share on the date
of exercise. In no event, however, shall the Company accept Common Shares for
payment of taxes in excess of required tax withholding rates.

8.   Continuous Employment. For purposes of this Agreement, the continuous
employment of the Optionee with the Company or a Subsidiary shall not be deemed
to have been interrupted, and the Optionee shall not be deemed to have ceased to
be an employee of the Company or Subsidiary, by reason of the (a) transfer of
the Optionee’s employment among the Company and its Subsidiaries or (b) an
approved leave of absence.

9.   No Employment Contract. This Option is a voluntary, discretionary award
being made on a one-time basis and it does not constitute a commitment to make
any future awards. This Option and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this
Agreement will give the Optionee any right to continue employment with the
Company or any Subsidiary, as the case may be, or interfere in any way with the
right of the Company or a Subsidiary to terminate the employment of the
Optionee.

3



--------------------------------------------------------------------------------



 



10.   Information. Information about the Optionee and the Optionee’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. The
Optionee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Optionee’s country or
elsewhere, including the United States of America. The Optionee consents to the
processing of information relating to the Optionee and the Optionee’s
participation in the Plan in any one or more of the ways referred to above.

11.   Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan. The Board (or a
committee of the Board) acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the Option
hereunder.

12.   Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Optionee under this Agreement without the Optionee’s consent.

13.   Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

14.   Successors and Assigns. Without limiting Section 4 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Optionee, and the successors and assigns of the Company.

4



--------------------------------------------------------------------------------



 



15.   Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.

     Executed in the name and on behalf of the Company at Chicago, Illinois as
of the 23rd day of March, 2007.

         
 
  USG CORPORATION    
 
       
 
       

     The undersigned Optionee hereby accepts the Option Rights evidenced by this
Nonqualified Stock Option Agreement on the terms and conditions set
forth herein and in the Plan.

                 
Dated:
               
 
               
 
          [OPTIONEE NAME]    

5